Citation Nr: 1522353	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-29 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case is currently under the jurisdiction of the RO in Winston-Salem, North Carolina.  

The Veteran submitted a number of claims in an April 2015 application for benefits (VA Form 21-526EZ), which have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's tinnitus manifested during service and to a compensable degree within one year of service separation.  


CONCLUSION OF LAW

Service connection for tinnitus is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including tinnitus as an organic disease of the nervous system, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); see also Fountain v. McDonald, No. 13-0540 (Vet. App. 2015) (holding that tinnitus is an organic disease of the nervous system and thus qualifies as a chronic disease under § 3.309(a)).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including tinnitus (which is defined as a chronic disease) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1714 (28th ed. 1994)).  It is generally subjective in type.  Id.  Because tinnitus is subjective, its existence is generally determined by self report.  Id.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg); 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation); Charles v. Principi, 16 Vet. App. 370 (2002) (holding that a lay person is competent to report the presence of tinnitus).  

The evidence shows that the Veteran's tinnitus manifested during service and to a compensable degree within one year of service separation.  In this regard, he submitted a claim for tinnitus in July 2010, prior to his September 2010 separation from service.  Based on this claim, the Board finds it credible that his tinnitus manifested during the service period.  Moreover, he reported tinnitus at a November 2010 VA examination, which is dated within one year of service separation.  

The service treatment records reflect that the Veteran's hearing was tested periodically and that he had a "high level of environmental noise exposure at work."  A January 2005 service audiogram also reflects that the Veteran was "routinely noise exposed."  

The November 2010 VA examination report reflects that the Veteran reported an onset of intermittent tinnitus about three or four months earlier, a timeline which is consistent with his July 2010 claim and consistent with a finding that his tinnitus manifested during service.  He described it as "ringing," and stated that it occurred once per week for about 30 to 60 seconds.  He also reported in-service noise exposure from diesel engines while working as a truck driver in the U.S., from fire arms as a gunner in Iraq, and from engines as a convoy medic in Iraq.  He reported that he wore hearing protection inconsistently in the U.S. and consistently while serving as a gunner in Iraq.  He did not have hearing protection as a convoy medic.  He denied a history of civilian occupational and recreational noise exposure.  The examiner opined that the Veteran's tinnitus was "normally occurring tinnitus as it [was] mild, infrequent and of short duration."  Thus, the examiner opined that the Veteran's tinnitus "was not caused by or a result of military service."

Because the evidence shows that the Veteran's tinnitus manifested during service and to a compensable degree within one year of service separation, service connection for tinnitus as a chronic disease is established under the presumptive provisions of sections 3.303(b) and 3.307(a)(3) of the regulations, which do not require affirmative evidence of a nexus to service.  See Walker, 708 F.3d at 1338. Under the Schedule for Rating Disabilities, a 10 percent rating is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).  The schedule makes no distinction in terms of the frequency, duration, or severity of tinnitus symptoms in its rating criteria, so long as the tinnitus is "recurrent."  Tinnitus that occurs once per week would appear to meet this definition.  Thus, the Veteran's reported tinnitus at the time of the November 2010 VA examination, which is dated within one year of service separation, is compensable.  Accordingly, resolving reasonable doubt in favor of the claim, the Board finds that the Veteran's tinnitus manifested during service and to a compensable degree within one year of service separation.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, service connection on a presumptive basis is established.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


